Citation Nr: 9916115	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $17,237.90, plus 
accrued interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel






INTRODUCTION

The veteran had active service from 1977 to the present time.  
This case arises from an April 1995 decision of the 
Philadelphia, Pennsylvania, Regional Office's (RO) Committee 
on Waivers and Compromises (Committee).  In this decision, 
the Committee denied the veteran's request for waiver of 
recovery of his U. S. Department of Veterans Affairs (VA) 
home loan guaranty indebtedness in the amount of $17,237.90, 
plus accrued interest.  

A hearing was held in June 1997 before the Board of Veterans' 
Appeals (Board) via video conference.  This hearing was 
conducted by an acting member of the Board, pursuant to 
38 U.S.C.A. § 7102(a) (West 1991), who will make the final 
determination in this case.

In August 1997, the Board remanded this case to the RO in 
order to develop the record and obtain a VA District Counsel 
opinion.  The case has now returned for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  He has also received adequate notice of the pertinent 
laws and regulations and an opportunity to present his 
arguments and contentions.

2.  There was a default in the veteran's VA guaranteed home 
loan necessitating a foreclosure sale of the subject 
property, which resulted in a VA home loan guaranty 
indebtedness in the original principal amount of $17,237.90, 
plus accrued interest.

3.  The veteran was at fault in the creation of his VA home 
loan guaranty indebtedness.  There was no fault on the part 
of VA in the creation of this indebtedness.

4.  Collection of the veteran's indebtedness would not cause 
him undue hardship or defeat the purpose of the VA benefit.  
The veteran did not rely on the VA home loan guaranty to 
relinquish a valuable right or incur a legal obligation and 
failure to collect the indebtedness would result in an unfair 
gain to the veteran. 


CONCLUSIONS OF LAW

1.  There was a loss after default on property which 
constituted security for a VA guaranteed home loan.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the VA home loan guaranty indebtedness in the 
amount of $17,237.90, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.964(e), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In late July 1988, the veteran filed an application (VA Form 
26-1802a) for a VA home loan guaranty.  The total cost of 
this home, located in Delaware, to include all applicable 
fees was $110, 965.00.  The veteran provided a cash payment 
of $5,016.00 which reduced the total loan amount to 
$105,949.00.  The name of the veteran's lender was 
Commonwealth Mortgage Company.  A residential appraisal 
prepared in June 1988 found the veteran's property to be 
worth $105,000.00.  The condition of the property was noted 
to be "average."  No major repairs were found to be needed.  
A settlement agreement of July 1988 noted that the veteran 
had paid $105,949.00 toward his home purchase with a loan.  
This amount was verified on a Report of Home Loan Processed 
on Automatic Basis (VA Form 26-1820) dated in late July 1988.  

The lender contacted the RO in January 1990 and informed it 
that the veteran's mortgage was three months delinquent.  It 
was recommended that foreclosure proceedings be commenced.  
In late February 1990, the lender notified VA that it was 
referring the veteran's file to its attorney for foreclosure 
due to delinquency of payments.  The RO directly contacted 
the veteran in April 1990.  He claimed that the delinquency 
on his mortgage was due to an illegal garnishment of wages by 
the military for his ex-spouse.  The veteran agreed to pay 
one half of the delinquency, approximately $7,700.00, at that 
time and start paying a monthly amount of one and a half his 
usual mortgage payment until the delinquency was cured.  The 
lender agreed to this schedule.  

In May 1990, the veteran notified the RO that he was being 
transferred to North Carolina and had leased his property for 
$900.00 a month for a 24 month period.  The lender contacted 
the RO by letter of late May 1990 noting its agreement to the 
new repayment plan.  It was also noted that the lender had 
lost touch with the veteran and did not know his current 
address or telephone number.  The RO was requested to provide 
the lender with this information.  A report of contact dated 
in June 1990 noted the veteran's claim that he had contacted 
his lender and provided his new address and telephone number.  
He asserted that he was going to buy a home in South Carolina 
were he was being transferred with a commercial loan.  The 
veteran reported that he had rented his property in Delaware 
and that this renter had expressed an interest in buying the 
property after one year's rental.  It was asserted by the 
veteran that his income was sufficient to support the 
mortgage payment on two properties.  In a Notice of Default 
(VA Form 26-6850) of June 1990, it was recommended that the 
veteran be given a temporary indulgence on his delinquency 
since he was currently under a repayment schedule.  The 
veteran's mailing address was noted to be in Philadelphia, 
Pennsylvania.

The lender sent a letter to the RO in November 1990 that 
reported the veteran had become delinquent again on his 
mortgage payments.  It was noted that the veteran had been 
notified of this delinquency and informed that he had until 
late November 1990 to make his account current or face 
default.  In early December 1990, the RO sent two letters to 
the veteran requesting that he contact it to discuss his 
mortgage.  One letter was sent to his purchased home in 
Delaware and the other was sent to an address in 
Philadelphia, Pennsylvania.  The RO contacted the lender in 
late December 1990 and informed it that the veteran's loan 
was seriously delinquent and his default appeared to be 
insolvable.  The lender was instructed that foreclosure 
should be commenced and completed no later than early August 
1991.  

In January 1991, the RO was informed that the veteran's 
forbearance had been canceled in early December 1990.  A 
Notice of Intention to Foreclose reported that the veteran's 
forbearance was canceled because the veteran had disregarded 
the repayment plan.  In late January 1991, the lender 
contacted its attorney to start foreclosure proceedings.  The 
RO directly contacted the veteran in early February 1991 at 
his home in Delaware and his last known address in 
Philadelphia, Pennsylvania, to inform him that foreclosure 
proceedings had begun against his loan.  

In mid-February 1991, a report of contact noted that the 
veteran had been contacted directly over the telephone.  He 
informed the RO that he had recently been out to sea for a 
while.  The veteran claimed that his Delaware property had 
been occupied by a renter and that he had arranged with 
someone else to pay his mortgage payment while at sea.  He 
reported that he had been sending part of his monthly 
mortgage payment to his renter who had agreed to add her rent 
to it and send it to the lender.  He alleged that his 
mortgage checks in the amount of $1,600.00 had been returned 
to him and the RO advised the veteran to contact his lender 
about repayment.  The veteran's current residential address 
was reported to be in South Carolina.  

The lender made the following reports on the status of the 
veteran's loan.  In March 1991, it was reported that a 
complaint had been filed in mid-February 1991.  In June 1991, 
it was reported that foreclosure was still being conducted 
against the veteran's loan.  In late July 1991, it was 
reported that the veteran's loan was on a repayment 
arrangement.  From March to July 1991, the veteran's 
delinquency had been reduced from $10,726.13 to $4,491.64.  
The lender reported in early August 1991 that the repayment 
plan was still being pursued, but the veteran's delinquency 
amount had increased to $5,536.04.  

In October 1991, the RO was contacted by the veteran's new 
mortgage holder, Transworld Mortgage Company, and informed 
that they were referring the veteran's loan to their attorney 
for foreclosure proceedings.  The RO sent a letter to the 
veteran's home in Delaware in late October 1991 notifying him 
of the pending foreclosure proceedings and the possible 
adverse actions that would result.  This letter was returned 
to the RO as undeliverable.  It had been forwarded by the U. 
S. Postal Service to an address in Philadelphia, 
Pennsylvania, but was still found to be undeliverable.  

The lender sent the RO a worksheet on the veteran's 
indebtedness in January 1992.  This worksheet noted that the 
veteran's current total debt was $115,338.45.  An appraisal 
of the property in February 1992 found it to have been 
maintained in average general condition and not to exhibit 
any functional or physical inadequacies or impending repairs.  
The estimated value of the property was $121,000.00.  

A letter from the lender's attorney dated in June 1992 noted 
that the veteran's default had been filed earlier that same 
month and arrangements were being made for a Sheriff's sale.  
A report on the status of the veteran's loan was prepared by 
VA in early September 1992.  The reasons for the veteran's 
default were noted to be "marital, vet was at sea and 
property was rented."  It was reported that VA had 
personally contacted the veteran about his delinquency.  He 
was noted not to be desirous of retaining the property and 
did not have the financial ability to maintain future loan 
payments.  The lender was found to have extended efforts to 
avoid foreclosure and had not refused measures for 
forbearance.  It was determined that foreclosure was now 
imminent and that refunding was not in the best interest of 
the government, as the veteran did not currently occupy the 
property.  A deed in lieu of foreclosure was considered but 
not accepted because of "lienholders, rental property."  

A letter from the lender's attorney in September 1992 
confirmed that the veteran's property had been purchased at a 
Sheriff's sale.  In December 1992, the lender was notified 
that VA had approved payment for the transfer of the 
property.  The acquisition amount was listed as $107,763.00.  
A VA property inspection was conducted in late September 
1992.  The comments of the inspectors included that that 
property was in safe, sound, and sanitary condition and that 
it was in generally good condition.  A closing statement of 
mid-November 1992 reported that the property had been sold 
for a total purchase price of $114,488.19.  

An analysis of the veteran's account was completed in January 
1993.  It was found in September 1992 that the veteran's 
unpaid balance on his home loan was $104,710.42.  The 
interest due from the veteran at this time was $14,892.39, 
for a total indebtedness at the cut-off date of $119,602.81.  
The liquidation expenses totaled $5,723.44 and resulted in a 
total indebtedness of $125,326.25.  Proceeds of the Sheriff's 
sale of the foreclosed property were $107,763.00.  This 
amount was subtracted from the veteran's total indebtedness 
resulting in a balance of $17,563.25 that was owed to the VA.

The RO sent a letter to the veteran's U. S. Senator in 
January 1995 in answer to his inquiry about the veteran's VA 
debt.  It was noted by the RO that at the time of the 
Sheriff's sale in September 1992, the veteran owed his lender 
$125,326.25 on a delinquent loan.  The property was sold at 
that time for $107,763.00, which resulted in a total 
indebtedness of $17,563.25.  The veteran responded to this 
letter in February 1995 with a claim for waiver of recovery 
of his VA home loan guaranty indebtedness.  He claimed that 
due to a financial hardship he had originally fallen behind 
in his mortgage payments in early 1990.  It was reported that 
a repayment schedule was worked out and the veteran claimed 
that he had maintained his payments until November 1990 when 
he was assigned sea duty in the Persian Gulf during the 
Desert Storm conflict.  The veteran alleged that at the time 
of his departure he had leased his property to a tenant who 
had agreed to pay her rent directly to the mortgage company.  
While at sea, the veteran asserted that he was unable to 
contact his tenant or his spouse and that his tenant fell 
behind in her payments.  He alleged that the situation was 
further complicated during this period because his mortgage 
was sold to another company and the payments made to the 
original company were returned undelivered.  The veteran 
claimed that the tenant had abandoned the property and he did 
not know her current location.  

It was also argued by the veteran that collection of this 
debt was barred by the Soldier's and Sailor's Civil Relief 
Act of 1940.  He claimed that the foreclosure on his property 
had resulted in jeopardizing his credit history and the loss 
of $67,000.00.  The veteran noted that VA had resold his 
property for 127,000.00, which was $24,000.00 more than the 
original loan.  

A financial status report (FSR) was completed by the veteran 
in March 1995.  He noted that he was married, but his spouse 
did not work.  His monthly, after tax, income was $3,389.20.  
His monthly expenses included $1,550.00 rent, $275.00 food, 
$245.00 utilities, $450.00 transportation and clothes, and 
$896.00 in monthly debt and insurance payments for total 
monthly expenses of $3,066.00.  His claimed monthly surplus 
income was $137.78.  The veteran's total assets were alleged 
to be $10,188.00 and included $138.00 in cash, $5,500.00 in 
automobiles, $850.00 in savings bonds, $700.00 in stocks and 
bonds, and $3,500.00 in household goods.  He reported that 
his total commercial and medical debts were $184,950.00 that 
required a monthly installment payment of $638.00.  

A January 1993 Advice Regarding Indebtedness reflects a tax 
credit of $325.85, reducing the veteran's indebtedness to 
$17,237.90.  

In April 1995, the Committee issued a decision on the 
veteran's request for waiver of recovery of his VA home loan 
guaranty debt.  The Committee found that the veteran's 
original VA loan guaranty indebtedness was $17,237.90, plus 
accrued interest of $57.45, resulted in a total indebtedness 
of $17,295.35.  It was determined that the veteran was at 
fault in the creation of his debt.  The Committee accepted 
the veteran's explanation of his service at sea, but noted 
that he had directly contacted VA in February 1991 about his 
delinquency and a repayment plan was arranged.  There was no 
explanation of record why the veteran again became delinquent 
after February 1991.  The Committee noted that the government 
should receive the same consideration as other debtors and, 
therefore, repayment of the veteran's VA debt would not cause 
him an undue financial hardship or be against the principles 
of equity and good conscience.  The veteran was notified of 
this decision in a letter that same month that included an 
attachment that itemized the principles of equity and good 
conscience found at 38 C.F.R. § 1.965.   

The veteran filed a notice of disagreement (NOD) in May 1995.  
He acknowledged that he had created the debt, but argued that 
he was not at fault.  The veteran claimed that he first 
discovered he was three months delinquent on his mortgage 
payments in February 1991 after returning from sea duty.  He 
alleged that his delinquency was the fault of his renter and 
the mortgage companies.  The veteran contended that the 
original lender had sold his mortgage to another institution, 
while the renter continued to send the mortgage payments to 
the original lender.  He reported that these three payments 
had been returned to the renter with no explanation.  The 
veteran asserted that both he and the renter then worked with 
the mortgage companies to make his payments current until 
July 1991.  He reported that in July 1991 he was again 
returned to sea duty and did not return until two weeks 
before his property was sold at a Sheriff's sale.  The 
veteran claimed that he was not aware of any new delinquency 
until his return from this sea duty.  It was argued by the 
veteran that the foreclosure on his property had violated the 
Soldier's and Sailor's Civil Relief Act (Act) on the basis 
that it was conducted while he was at sea during a period of 
war.  Attached to this NOD were a number of correspondences.

The veteran wrote two separate letters to two different U. S. 
Senators.  He reported that he first became in arrears on his 
mortgage payments in early 1990 as a result of unexpected 
expenses involving his divorce.  He noted that a repayment 
plan was worked out with his lender in May 1990 with 
increased mortgage payments over the next 15 months.  In 
August 1990, the veteran asserted that he was assigned to sea 
duty in support of the Gulf War.  He claimed that for six 
months after this assignment he tried to sell his property to 
no avail and then rented it with an option to buy.  The 
veteran alleged that this was a three year lease starting in 
November 1990.  He wrote "[a]fter a period of six months all 
was well and I felt confident my troubles were over."  The 
veteran reported that he was remarried in August 1991 and 
turned his financial dealings over to his new spouse as he 
returned to sea duty.  He noted that he was not able to 
communicate with his spouse for three months and then found 
out that the renter had problems making her rent.  The 
veteran claimed that the renter then directly made an 
agreement with the mortgage company to cure all arrears.  He 
alleged that it was only after the fact that he and his 
spouse learned that the renter stopped payment on her checks 
in December 1991.  The veteran claimed that he and his spouse 
were first informed of any problem with the mortgage in a 
letter of January 1992 in which his lender informed him that 
the VA had requested an appraisal of his property.  A 
telephone conversation with the mortgage holder revealed that 
his renter had failed to make a number of payments.  He also 
noted that some payments had been sent to the wrong mortgage 
company and returned, but their whereabouts were unknown to 
the veteran.  He was currently unable to locate his former 
renter and the Sheriff's department told him that she had 
left his property sometime in February or March 1992.  The 
veteran blamed his former renter for the delinquency in his 
mortgage payment on the basis that she had failed to maintain 
a repayment program worked out directly between her and the 
lender.  He noted that he was also unable to supervise these 
arrangements because he was on sea duty.  The veteran claimed 
that his property had been sold at a Sheriff's sale for 
$127,000.00 and he had owed only $103,000.00 at the time of 
the sale.  He complained that he could not track where the 
extra money went from the sale and did not understand how he 
still owed $17,000.00 to VA.  

Another attachment to the NOD was a letter from the 
Commonwealth Mortgage Company to the veteran at his address 
in South Carolina.  This letter was dated in May 1991 and 
informed him that his mortgage was being transferred to the 
Transworld Mortgage Company as a normal business transaction.  
It was noted that the address that his mortgage payments were 
to be sent to would remain the same.  

A series of letters between the veteran's renter and his 
spouse were also attached to his NOD.  In June 1991, the 
renter wrote to the veteran that she had mailed the mortgage 
payment to the wrong address after the change of mortgagees.  
This payment had become late and the renter was trying to 
send another payment, but the mortgage company informed her 
that it was too late as the untimely payment had breached the 
repayment plan.  It was noted that the mortgage company was 
threatening to foreclose "right away."  In July 1991, the 
renter requested that the veteran forward $704.00 for "this 
months rent."  The renter noted a number of physical 
problems wrong with the property and requested that they be 
fixed.  However, she noted that the only urgent problem was 
the mortgage payment.  An undated letter noted the renter's 
concern that she was having problems getting in touch with 
the veteran.  It was claimed that a $900.00 rent payment was 
attached to this letter.  The renter again noted a number of 
physical problems with the property and indicated that she 
had paid for some repairs herself.  She noted the following:

You can look over this list and let me 
know what you want to do, I can 
appreciate the fact the money may be 
tight...I can appreciate it when you are 
trying to catch up.  I guess what I am 
trying to say is if these repairs are 
going to be a problem...then we will have 
to come to some sort of arrangement or I 
will have to vacate the house.

In early October 1991, the renter noted that she had paid to 
repair a ceiling in the property and that the veteran had 
approved this with the arrangement that the amount of the 
repairs, $250.00, could be deducted from that month's rent.  
The renter sent another letter in late October 1991 in which 
she noted "receipts" for January and February were 
enclosed.  She reported that she would no longer obtain these 
receipts as it was forcing her to miss work in order to go to 
the bank.  The renter requested that the veteran inform her 
if the property was actually in foreclosure, because if so, 
she claimed that she could not pay November's rent of $900.00 
because she would need this money to leave the property.  An 
undated letter from the spouse informed the renter that the 
$250.00 receipt had not been received.  It was also requested 
that the renter obtain copies of two checks.  The spouse 
wrote that it was taking too long on the renter's end to 
obtain information wanted by the lender.  The renter was 
asked to inform the veteran if she was experiencing any 
financial problems.  An undated response was sent by the 
renter to the spouse in which it was claimed that a check for 
$1,150.00 was enclosed.  She reported that this check 
included her $900.00 rent and $250.00 deducted from previous 
rent for a ceiling repair.  The renter noted that the 
scheduled repairman had not shown up.  She asserted that she 
was still waiting for a response from the bank about the 
"back checks." 

Also submitted by the veteran were photocopies of four 
Treasurer's checks dated in January, February, July, and 
August 1991 and signed by the renter.  These checks were in 
the amount of $1,604.00 each and it is illegible who they are 
made out to.  An undated letter from the renter noted that 
she had written checks to the bank and they had then issued 
her Treasurer's checks.  She reported that the bank did not 
keep records past six months, put had confirmed that the 
checks had been cashed.  Also submitted were checks written 
by the renter to the veteran in the amount of $900.00.  One 
was dated in September 1991 and the other was dated in March 
1992 and both were stamped as stopped payment.

A final undated letter from the renter reported that she had 
been told on March 5, 1992, that the veteran's property had 
been put on the market due to foreclosure proceedings.  She 
also claimed that an attorney had informed her that the 
property's mortgage payments had not been paid in the last 
ten months.  The renter informed the veteran that the notice 
of intent was a violation of their lease agreement and that 
she was vacating the premises.  In a hand written note on the 
letter, the veteran claimed that the renter had then stopped 
payment on checks for three months of rent and fled to an 
unknown location. 

In October 1991, a letter from the lender informed the 
veteran that his property had been approved for foreclosure.  
He was requested to contact the mortgage company.  A letter 
from the lender in December 1991 noted that it had returned a 
recent payment by the veteran on his mortgage.  The lender 
noted that the veteran's loan had been referred to its 
attorney for foreclosure and all correspondence must now be 
made to him.  In an undated letter from the veteran's spouse 
to the lender's attorney, it was noted that the renter was 
gathering evidence that the mortgage payments claimed not to 
have been received had in fact been paid.  She claimed that 
they were trying to determine who had cashed these checks.  

In July 1995, the Committee again determined that a waiver of 
recovery of the veteran's indebtedness was not appropriate.  
It was found that the veteran's renter did not bear any 
responsibility for the payment of his mortgage.  

In a substantive appeal (VA Form 9) received in August 1995, 
the veteran claimed that he had never received a "service" 
in November 1990 or the notice of intent of January 1991.  He 
alleged that in mid-February 1991, his renter had written 
seven checks to cover "payments" that were in arrears.  The 
veteran asserted that the renter abandoned the property in 
March 1991 without notice and then stopped payment on three 
of her checks.  He claimed that the repayment arrangement of 
July 1991 had been made between the renter and the lender as 
he was on sea duty.  

At his hearing before the Board in June 1997, the veteran 
testified that he was never notified of the foreclosure of 
his property.  The only notification he claimed ever to have 
received was that he had missed some payments.  He asserted 
that he had missed some mortgage payments due to a divorce 
and resulting legal bills.  The veteran maintained that he 
had made these payments up.  He maintained that during Desert 
Storm he had been stationed on a ship at sea.  The veteran 
claimed that he had rented his house to a lawyer who had 
agreed to pay the monthly mortgage payment with her rent 
amount plus a monthly check for the difference from the 
veteran.  He noted that the mortgage company that controlled 
his loan had transferred it to another company.  The veteran 
asserted that the claims file contained the letter in which 
the new mortgage company informed him to send his payment to 
the same address.  He alleged that the payment had been send 
to the same address, but the new mortgage company had claimed 
that it had never been received.  The veteran testified that 
the old mortgage company had returned the payments to the 
renter, but instead of making the payments to the new 
mortgage company, she disappeared with the money.  He claimed 
that he had not received notice of these events, foreclosure 
on his home or the Sheriff's sale, as he was on duty at sea.  
It was asserted by the veteran that his spouse did not 
receive notice of these events as all payment arrangements 
for the mortgage were worked out between the renter and VA 
employees.  The veteran also argued that the VA had 
eventually sold his home for more than he owed.  He alleged 
that the loss of his home had resulted in the loss of his 
savings and the inability to buy a new home or car.  The 
veteran acknowledged that he was currently on active duty 
with the U. S. Navy.  

The veteran also submitted at his hearing a FSR.  He noted 
that his spouse was not employed.  The veteran claimed that 
his monthly gross salary was $3,961.23 and had deductions 
from taxes, social security, and insurance of $1432.04.  This 
resulted in a total monthly net income of $2,529.19.  He 
claimed that he had monthly expenses for food, telephone, 
clothing, medical care, child care, repayment of a salary 
advance, automobile maintenance, and debt repayment of 
$1,652.00.  This left the veteran with a monthly balance of 
$752.19 and claimed that he paid $100.00 a month on his VA 
indebtedness.  The veteran's assets included $207.00 in cash, 
furniture and household goods of $2,000.00, two automobiles 
worth $2,700.00, savings bonds worth $500.00, stocks and 
bonds worth $3,200.00; for total assets of $8,607.00.  The 
veteran reported debts for loans for automobiles, home 
furniture, and medical care totaling $4,561.00 and resulting 
in a monthly payment of $459.61.

The case was remanded by the Board in August 1997.  In this 
remand, the RO was instructed to verify the veteran's service 
periods, obtain an opinion of VA's District Counsel on the 
applicability of the Act to the veteran's current claim, and 
to obtain copies of documents verifying that the veteran 
received notice of the foreclosure and sale of his property.  

A letter was sent by the RO to the veteran in October 1997 
asking him to submit copies of his U. S. Department of the 
Defense (DD) Form 214's.  In December 1997, the District 
Counsel notified the RO that it could not provide an opinion 
on the applicability of the Act until the veteran's period of 
active service was verified.  A response was received in 
January 1998 from the U. S. Navy regarding the RO's request 
to verify the veteran's active service.  It was noted that 
the veteran had been in active service from January 1977 to 
the present time.  

In late January 1998, the RO contacted the attorney charged 
with conducting the foreclosure of the veteran's property in 
order to obtain evidence on what notification was sent to the 
veteran.  The attorney responded a few days later with a 
letter and attachments.  While it was not solicited, the 
attorney noted in his letter that he had formerly been an 
officer with the military's Judge Advocates Group (JAG) and 
opined that the Act was not an available defense in the 
current case.  He also claimed that based on Delaware State 
law the foreclosure of the veteran's property was proper with 
all required notification.  It was asserted by the attorney 
that the veteran had completed the appropriate U. S. Postal 
Service form that authorized the release of his mail to his 
spouse in his absence.  The attorney alleged that copies of 
the foreclosure complaint of March 1992 and notice of sale of 
August 1992 were appropriately sent to the veteran's address 
in South Carolina.  

The attachments included a summons and complaint filed 
against the veteran in March 1992 and a copy sent to the 
veteran's address in South Carolina.  Included was a 
photocopy of a return receipt signed by the veteran's spouse 
in April 1992.  There was also a photocopy of a Sheriff's 
Return that noted the above court documents had been served 
on the Secretary of the State of Delaware for forwarding to 
the veteran.  Court documents, to include a sale bill, dated 
in August 1992 reported that the veteran's property was going 
to be sold at a Sheriff's sale in September 1992.  A 
photocopy of a envelope with the attorney's letterhead and 
addressed to the veteran at his residence in South Carolina 
had a U. S. Postal Service stamp that this envelope had been 
sent certified mail with a return receipt requested.  It was 
marked that the envelope had remained unclaimed.  

In February 1998, the District Counsel issued an opinion on 
the applicability of the Act to the veteran's current claim.  
It was first determined that since the veteran had obtained 
the mortgage on his property while in active service, 
provisions found at 50 U.S.C.A. § 532 made it evident that 
the Act did not apply to the veteran's circumstances.  
However, the District Counsel did note that the provisions 
found at 50 U.S.C.A. § 520 allowed the veteran to contest the 
Delaware court's judgment against him in this matter; in 
other words, this judgment was voidable but not void under 
the Act.  Until the veteran successfully had the Delaware 
court vacate and dismiss its judgment in this matter, which 
the District Counsel opined was doubtful to happen, the 
veteran's indebtedness to VA was valid and binding.  

A supplemental statement of the case was issued to the 
veteran in June 1998.  He was informed of the provisions of 
the Act that were pertinent to his claim and was notified 
that these provisions were not applicable to the current 
circumstances.  The veteran's request for a waiver of 
recovery of his VA loan guaranty indebtedness was again 
denied.  However, the U. S. Postal Service returned the SSOC 
as undeliverable and it was then sent to the address on the 
veteran's FSR of July 1997.  This attempt was also returned 
undeliverable.  Finally, the veteran's current military 
address in Spain was obtained in late July 1998 and the SSOC 
was apparently successfully delivered. 

No further response has been received from the veteran.  


II.  Applicable Criteria.

Any indebtedness of a veteran and his or her spouse shall be 
waived only when the following factors are determined to 
exist:
(1)  Following default there was a loss of the property 
which constituted security for the loan guaranteed, 
insured or made under chapter 37 of title 38 United 
States Code;
(2)  There is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having 
an interest in obtaining the waiver; and
(3)  Collection of such indebtedness would be against 
equity and good conscience.

38 C.F.R. § 1.964(a) (1998).

To be eligible for a waiver of recovery of a loan guaranty 
indebtedness, a request for waiver of an indebtedness must be 
made within one year after the date on which the debtor 
receives, by Certified Mail-Return Receipt Requested, written 
notice from VA of the indebtedness.  If written notice of 
indebtedness is sent by means other than Certified Mail-
Return Receipt Requested, then there is no time limit for 
filing a request for waiver of indebtedness under this 
section.  38 C.F.R. § 1.964(e) (1998).

There shall be no collection of a VA compensation 
overpayment, or any interest thereon, when it is determined 
that such collection would be against equity and good 
conscience.  38 C.F.R. § 1.962 (1998).  However, waiver is 
prohibited if it is determined that the veteran's overpayment 
is the result of his or her commission of fraud, 
misrepresentation of a material fact, bad faith, or lack of 
good faith.  38 C.F.R. § 1.963(a) (1998).

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.
(2)  Balancing of faults.  Weighing the 
fault of the debtor against VA's fault.
(3)  Undue hardship.  Whether collection 
would deprive the debtor or his or her 
family of basic necessities.
(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5)  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.
(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c) (West 1991); 38 C.F.R. § 1.965(a) 
(1998).

(1) The provisions of this section shall 
apply only to obligations secured by 
mortgage, trust deed, or other security 
in the nature of a mortgage upon real or 
personal property owned by a person in 
military service at the commencement of 
the period of the military service and 
still so owned by him which obligations 
originated prior to such person's period 
of military service. 

(2) In any proceeding commenced in any 
court during the period of military 
service to enforce such obligation 
arising out of nonpayment of any sum 
thereunder due or out of any other breach 
of the terms thereof occurring prior to 
or during the period of such service the 
court may, after hearing, in its 
discretion, on its own  motion, and 
shall, on application to it by such 
person in military service or some person 
on his behalf, unless in the opinion of 
the court the ability of the defendant to 
comply with the terms of the obligation 
is not materially affected by reason of 
his military service - 

(a) stay the proceedings as provided 
in this Act (sections 501 to 593 of 
this Appendix); or 
(b) make such other disposition of 
the case as may be equitable to 
conserve the interests of all 
parties. 

(3) No sale, foreclosure, or seizure of 
property for nonpayment of any sum due 
under any such obligation, or for any 
other breach of the terms thereof, 
whether under a power of sale, under a 
judgment entered upon warrant of attorney 
to confess judgment contained therein, or 
otherwise, shall be valid if made during 
the period of military service or within 
three months thereafter, except pursuant 
to an agreement as provided in section 
107 (section 517 of this Appendix), 
unless upon an order previously granted 
by the court and a return thereto made 
and approved by the court.  

(4) Any person who shall knowingly make 
or cause to be made any sale, 
foreclosure, or seizure of property, 
defined as invalid by subsection (3) 
hereof, or attempts so to do, shall be 
fined as provided in title 18, United 
States Code, or imprisoned for not to 
exceed one year, or both.

50 U.S.C.A. § 532 (West 1991) (the Soldier's and 
Sailor's Act).

If any judgment shall be rendered in any 
action or proceeding governed by this 
section against any person in the 
military service during the period of 
such service or within thirty days 
thereafter, and it appears that such 
person was prejudiced by reason of his 
military service in making his defense 
thereto, such judgment may, upon 
application, made by such person or his 
legal representative, not later than 
ninety days after termination of such 
service, be opened by the court rendering 
the same and such defendant or his legal 
representative let it in to defend, 
provided it is made to appear that the 
defendant has a meritorious or legal 
defense to the action or some part 
thereof.

50 U.S.C.A. § 520(4) (West 1991).


III.  Analysis.

Initially, the Board notes that a review of the claims file 
does not clearly show that the veteran was notified by VA of 
his indebtedness due to his loan guaranty by certified mail.  
The statement of the case of July 1995 also fails to indicate 
that such notification was afforded the veteran.  Thus, the 
one year time limit for filing a claim for waiver of recovery 
of the indebtedness found at 38 C.F.R. § 1.964(e) does not 
apply to the current case.  

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  The development requested in the August 1997 
remand has been completed.  Therefore, appellate review is 
appropriate at this time.

The veteran has presented arguments regarding the validity of 
the creation of his VA loan guaranty indebtedness.  These 
arguments are that VA obtained more than the veteran owed 
from the sale of his former property; that the Act prohibited 
the foreclosure of his property; that the actions of his 
renter, for which he claims he should not be held liable, 
brought about the foreclosure of his property; and that he 
never received proper notification of the intent to foreclose 
or sell his property.  

VA concluded in January 1993 that at the time of the 
Sheriff's sale of the veteran's property in September 1992 he 
owed $125,326.25 on his mortgage.  The veteran has not 
directly contested this figure and, in any event, the 
calculations of January 1993 appear to be mathematically 
accurate.  The property was sold at a Sheriff's sale for 
$107,763.00 and, in effect, VA purchased this property at 
that time.  According the mortgage of the property dated in 
July 1988 and signed by the veteran, that in the case of a 
default the borrower would owe the whole amount of principal 
and unpaid interest remaining due at that time.  It was under 
this agreement that VA provided a loan guaranty and the 
veteran is now liable for any amount not recouped from the 
foreclosure sale.  See 38 U.S.C.A. § 3703 (West 1991).  The 
record does indicate that the property was later sold by VA 
for $114,488.19.  However, this amount is not applicable to 
determining if the veteran owed money to VA on his loan 
guaranty agreement.

Regarding the veteran's contention that the Act prohibited 
the foreclosure of his property, the Board finds the District 
Counsel's opinion of February 1998 persuasive.  The 
provisions of the Act do not protect the veteran from actions 
taken against liabilities incurred while he is on active 
service.  Also, the veteran has not presented any evidence 
that he has filed or intends to file to have the Delaware 
court's foreclosure judgment vacated and dismissed under the 
Act.  Until the veteran does obtain such judicial action, VA 
is required under its statutory and regulatory mandates to 
authorize the foreclosure of delinquent loans.  Without 
dismissal of the court's judgment, there is no prohibition 
under the Act to the creation of the veteran's current 
indebtedness.

The veteran has claimed that while on sea duty he authorized 
his renter to pay the mortgage payments on his property.  He 
asserted that this renter failed to keep him fully informed 
on her dealings with the mortgage company and VA, and that 
her fraudulent and irresponsible behavior led to the 
foreclosure on his property.  It is noted initially that this 
renter is not a party to any of the mortgage or VA loan 
guaranty documents.  There is no record in the claims file 
that this person held a power of attorney from the veteran or 
ever affirmatively placed herself as the representative of 
the veteran.  Thus, there is nothing of record that would 
relieve the veteran of his legal obligations under the 
mortgage or loan guaranty agreement.  It is noted that the 
evidence of record makes many of the veteran's claims of his 
arrangements with his renter dubious.  The documents 
submitted by the veteran with his NOD in May 1995 indicate 
that the renter was paying her monthly rent directly to the 
veteran and his spouse and not using it as part of a payment 
to the lender.  It also does not appear that renter abandoned 
the property under fraudulent conditions, but in fact, only 
left the property after being forced to do so by the 
foreclosure proceedings.  There is evidence in these records 
that the property had many physical defects that the renter 
herself was having to pay to repair.  The veteran has not 
completely explained how or why he kept seven rent checks 
from the renter that he claims was arrears in rent payments.  
One of the checks was dated and apparently received in 
September 1991, not in March 1992 as claimed by the veteran.  
Ultimately, the veteran is responsible for the legal 
obligations he incurred in the mortgage and loan guaranty 
agreements of July 1988 regardless of whatever informal 
arrangements he may have made with his renter.

The veteran's claim that he was not notified of the 
foreclosure proceedings and sale of his property are not 
supported by the evidence of record.  He acknowledges that 
during the period of time after August 1991 when the 
foreclosure proceedings were commenced, he had left his 
spouse in charge of his affairs while he was at sea.  The 
spouse signed the return receipt of April 1992 that informed 
the veteran that a complaint had been filed against him in a 
Delaware Court for default on his home loan.  In fact, the 
veteran has made no claims that he was at sea at that time.  
Also the evidence submitted by the veteran in his NOD 
indicates that his spouse was fully aware of the mortgage's 
delinquency and was attempting to rectify it.  Specifically, 
a letter from the lender dated in October 1991 informed them 
that their property was approved for foreclosure.  The notice 
of the sale of this property went unclaimed by the veteran; 
however, this notice was sent to his last known address in 
South Carolina and there is no evidence of record that he 
notified VA or the mortgage company's attorney of a change of 
address.  The records indicate that the veteran received 
notice of the foreclosure actions in October 1991 and April 
1992, and that he had a long history of contact with both VA 
and his mortgage company over repeated arrears in his 
mortgage payments.  It is clear that the veteran was sent 
notification of his foreclosure by appropriate means.  

Therefore, the Board concludes that the veteran's 
indebtedness was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Committee concluded that 
the facts in this case did not show the presence of any of 
the preceding factors and the Board agrees with that 
conclusion.  As a result, the Board's decision on appeal will 
be limited to the determination of whether or not waiver of 
recovery of the overpayment of VA compensation is warranted 
on the basis of equity and good conscience.

The undersigned finds no fault on the part of VA in the 
creation of the veteran's indebtedness.  As noted above, he 
received appropriate notification of his foreclosure and 
indebtedness and the calculations of this indebtedness appear 
accurate.  Also, VA made numerous attempts to provide the 
veteran with repayment plans over a long period of 
delinquency prior to the foreclosure.  

A review of the veteran's latest FSR of July 1997 indicates 
that he has a substantial monthly surplus after all expenses 
and other obligations are considered.  Thus, the repayment of 
his VA indebtedness would not cause him an undue hardship by 
depriving him and his family of basic necessities.  Further, 
recovery of this debt would not defeat the purpose of the 
extended VA benefit.  The purpose of the VA loan guaranty was 
to assist the veteran in obtaining a primary, occupied 
residence based on set criteria for repayment of a housing 
loan.  As the veteran did not abide by the terms of this 
agreement, foreclosure and the creation of his indebtedness 
did not defeat the purpose of the program.  In fact, the 
veteran had not made the property he owed his actual 
residence for a long period of time prior to foreclosure.  As 
the veteran did not abide by his legal agreements and 
obligations, allowing him not to repay his VA indebtedness 
would unjustly enrich him when compared to other VA 
beneficiaries who have abided by the terms of their VA loan 
guaranty agreements.  Finally, the veteran has not claimed 
that his reliance on the VA loan guaranty resulted in him 
relinquishing a valuable right or incurring any legal 
obligation.

Based on the above analysis, the Board finds that the 
principles of equity and good conscience are against a waiver 
of recovery of the veteran's VA loan guaranty indebtedness in 
the amount of $17,237.90, plus accrued interest.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's request for a waiver 
of recovery of his indebtedness.  


ORDER

Waiver of recovery of a VA home loan guaranty indebtedness in 
the amount of $17,237.90, plus accrued interest, is denied.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

